JOURNAL ENTRY AND OPINION
On November 20, 2000, the relator, Zane Pierce, commenced this procedendo action to compel the respondent, the Cuyahoga County Court of Common Pleas, to rule on a motion for judicial review of sentence filed on April 7, 2000, in the underlying case, State of Ohio v. Zane Pierce, Cuyahoga County Common Pleas Court Case No. Cr. 307404. For the following reasons, this court sua sponte dismisses this action.
A review of the underlying case reveals that the respondent fulfilled its duty by issuing a ruling on the subject motion on April 2, 2001, a certified copy of which is attached and incorporated herein. Accordingly, this procedendo action is moot.
Additionally, the relator failed to support his complaint with an affidavit specifying the details of the claim as required by Local Rule 45(B)(1)(a). State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077, unreported and State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899, unreported.
Mr. Pierce also failed to attach an affidavit describing each civil action or appeal of a civil action which he has filed in the previous five years in violation of R.C. 2969.25. The failure to include such an affidavit is sufficient grounds for dismissing the action. State ex rel. Zanders v. Ohio Parole Board (1998), 82 Ohio St.3d 421, 696 N.E.2d 594
and State ex rel. Alford v. Winters (1997), 80 Ohio St.2d 285,685 N.E.2d 1242.
Accordingly, the court dismisses the writ. Costs assessed against the relator. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
  ________________________ MICHAEL J. CORRIGAN, J.:
ANN DYKE, P.J., and MICHAEL J. CORRIGAN